Citation Nr: 1414340	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of cellulitis (also claimed as blisters of the feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 27, 1976 to May 28, 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO), that declined to reopen the claim for service connection for cellulitis (also claimed as blisters). 

In October 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is of record. 

In November 2011, the Board reopened the claim for service connection for cellulitis and remanded the claim for additional development.  The case is once again before the Board.

In January 2014, a photograph was submitted along with a waiver or RO consideration.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence indicates that the Veteran has scars of the feet that are residuals of in-service cellulitis.

2.  The most probative evidence indicates that the Veteran's reported symptoms including neuropathy, muscle cramps, and cold insensitivity in the legs and feet are not residuals of his in-service cellulitis.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residual scars from cellulitis of the feet have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for establishing service connection for residuals of cellulitis other than scars, to include neuropathy, muscle cramps, and cold insensitivity in the legs and feet have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in a May 2007 letter.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the record includes the Veteran's service treatment records (STRs), VA treatment records, private treatment records, the hearing transcript, and a VA examination report. 

The Board also notes that actions requested in the prior remand have been undertaken.  Specifically, VA medical records were obtained and a VA examination was conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was afforded a hearing before a Decision Review Officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO identified the issue to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all of the evidence in the claims file and electronic paperless claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for residuals of cellulitis (also claimed as blisters of the feet).  He reports that he developed blisters and a subsequent infection because of wearing the boots required in service.  The Veteran also alleged, in his testimony at the October 2008 RO hearing, that he experiences symptoms including neuropathy, muscle cramps, and cold sensitivity in the legs and feet as a residual of the cellulitis. 
 
The Veteran's STRs reveal that on May 5, 1976, he complained of pain in blisters of both feet.  Cellulitis in both feet was noted involving the left toe and right heel.  The lesions were cleaned, and he was treated with antibiotics and ordered to soak his feet four times a day.  There were no complaints at that time or during service of neurological symptoms, muscle cramping, or cold sensitivity in relation to his cellulitis.  

On the November 2011 VA examination, the Veteran gave a history that blisters caused by ill-fitting boots became infected and developed into cellulitis.  The Veteran reported he has scars on both feet from the infection and that in winter his feet get cold, sometimes turn black, and had vague tingling when it is cold.  

On physical examination, the examiner noted two non-linear scars that were not painful or unstable.  The examiner stated that the scars were barely visible, soft, non-sensitive areas over the medial aspect of each foot in the area of the metatarsal phalangeal joint.  The examiner noted the residual scars are minimal in size, superficial, without involvement of the underlying tissues, and not sensitive.  

Concerning the other symptoms reported by the Veteran, the examiner stated that it was unlikely that the symptoms at present are related to a remote infection which healed and that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's feet showed decreased circulation but little sensory loss and that the symptoms are more likely due to circulatory issues related to continued tobacco abuse, disc disease, and history of alcohol abuse.  Furthermore, the examiner explained that healed blisters and successfully treated cellulitis of the feet would be very unlikely to have subsequent symptoms such as reported by the Veteran.  

The VA examiner identified residual scarring on the feet from the in-service cellulitis.  Accordingly, the Board concludes that service connection for the residual scars from the Veteran's in-service cellulitis is warranted.

However, the Veteran has also reported that his cellulitis resulted in residual symptoms including neuropathy, muscle cramps, and cold sensitivity.  Such complaints were not noted in service nor shown for many years after service.  See 38 C.F.R. §§ 3.303, 3.309(a).  Review of private and VA treatment records reveal treatment for other foot problems, but there is no opinion linking any of his complaints to the in-service cellulitis or blisters.  A VA podiatrist, however, stated that the Veteran's neuropathy is likely from previous alcohol abuse.  Additionally, recent VA treatment records note the Veteran's history of cellulitis but state that the Veteran did not have any current blisters or cellulitis.  
No residual symptoms from the Veteran's in-service cellulitis were noted.

The only opinion specifically addressing whether the Veteran suffers from residual disability from the in-service cellulitis is from the November 2011 VA examiner.  As discussed above, the VA examiner stated that the Veteran's claimed residual symptoms were less likely than not related to the in-service cellulitis and explained that healed blisters and successfully treated cellulitis of the feet would be very unlikely to have subsequent symptoms such as reported by the Veteran.  The examiner's opinion was provided following examination of the Veteran and review of the claims file and included an adequate rationale for the opinion reached.  Thus, it is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent opinion to the contrary.  

To the extent that the Veteran himself believes that his current symptoms including neuropathy, muscle cramps, and cold sensitivity are residuals of his in-service cellulitis, there is no indication that he has specialized training in diagnosing or determining the etiology of such complaints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Determining the etiology or diagnosis for such complaints is not a matter capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the etiology of such complaints is not competent medical evidence.  The Board finds the opinion of the VA examiner to be of greater probative value than the Veteran's lay contentions.  

In summary, the preponderance of the competent and probative evidence supports 
a finding that the Veteran suffers from residual scarring of the foot from his cellulitis, but that his cellulitis has not resulted in any additional residual disability.  Accordingly, service connection for scars of the feet as a residual of cellulitis is granted, but that residuals of cellulitis of the feet other than scars is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residual scars of the feet from cellulitis is granted.

Service connection for residuals of cellulitis other than scars is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


